264 F.2d 376
105 U.S.App.D.C. 90
Mervin GREEN, Appellant,v.UNITED STATES of America, Appellee.
No. 14652.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 9, 1958.Decided Feb. 12, 1959.

Mr. Maurice Friedman (appointed by the District Court), Washington, D.C., for appellant.
Mr. John W. Warner, Jr., Asst. U.S. Atty., with whom Messrs.  Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction and sentence under the narcotics laws.  We find no error.


2
Affirmed.